Citation Nr: 1517161	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for gastroesophageal reflux disease (GERD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in from January 1988 to August 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the February 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

The Board notes that in September 2014, the RO granted service connection for left and right lower extremity radiculopathy associated with the service-connected lumbar spine disability and assigned initial ratings and effective dates for each disability, and the Veteran submitted a notice of disagreement in February 2015.  Typically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to the adverse determination, the appellant is entitled to a statement of the case, and the RO's failure to issue a statement of the case is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, in response to the Veteran's notice of disagreement, the RO issued a letter that confirmed VA's receipt of the notice of disagreement and informed the Veteran that VA will submit a statement of the case if it is determined that a grant of his appeal is not warranted.  Thus, as the RO has undertaken further development of the issue, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), and no action is warranted by the Board.  

It is noted that the Veteran perfected appeals concerning the issues of an increased rating for the lumbar spine disability, service connection for asbestosis and emphysema as a result of asbestos exposure, and whether new and material evidence has been submitted to reopen the previously denied claim of service connection for depression, by filing a Form 9 substantive appeal in December 2013.  However, the Veteran withdrew these appeals in writing in November 2014.  Withdrawal of the appeal was effective upon receipt at the RO; therefore, these matters are not before the Board.  See 38 C.F.R. § 20.204 (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The issues of whether new and material evidence has been submitted to reopen previously denied claims of entitlement to service connection for (a) a respiratory disorder, to include asthma, and to include as secondary to GERD, and (b) a psychiatric disorder, to include depression, and to include as secondary to service-connected disabilities, were raised by the Veteran in February 2015 and were the subject of a Veterans Claims Assistance Act notice to the Veteran in March 2015.  

The Board notes that there is lay and medical evidence that tends to indicate that the Veteran's reported respiratory and psychiatric disorders at least in part preclude him from working.  See December 2013 Form 9 and July 2007 Veteran statements (Veteran states that his chronic pain and resulting depression, along with all service-connected disabilities, render him unemployable); July 2007 Form 21-8940 (Veteran states that his respiratory disorder contributes to unemployable); July 2007 treatment note from Dr. E. J.; see also September 2010 Social Security Administration (SSA) Decision (indicating that the Veteran unemployable due at least in part of a psychiatric disorder).  Thus, the matter of a TDIU is intertwined with the Veteran's applications to reopen the previously denied claims of service connection for a respiratory disorder and a psychiatric disorder.  Accordingly, the Board remands the matter of entitlement to a TDIU, pending adjudication of the applications to reopen the previously denied claims of service connection for a respiratory disorder and a psychiatric disorder.  

Regarding GERD, the Veteran was last afforded a VA medical examination in July 2014.  Since the July 2014 VA examination, the Veteran has reported additional functional loss and worsening symptomatology due to GERD.  The Board also notes that the Veteran has medical training as a nurse.  See February 2015 Board hearing transcript at p. 8-10.  Based on reports of worsening symptoms, and the fact that the Veteran's increased rating claim is intertwined with the matter of a TDIU, which the Board is remanding pending adjudication of the applications to reopen, the Board finds that a new VA examination is warranted to determine the current nature and severity of the Veteran's GERD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the document in VBMS labeled "Medical Treatment Records - Furnished by SSA," which appear to be service personnel records, have a receipt date of January 15, 2008, and include 50 predominantly illegible pages.  

Obtain, to the extent possible, legible copies of the Veteran's service personnel records.  

If these documents are unavailable, this must be clearly set forth in the VBMS file.

2. After adjudication of the applications to reopen the previously denied claims of service connection, specifically to include for a respiratory disorder and a psychiatric disorder, which are the subject of a pending claim, from February 2015, at the AOJ and which are intertwined with the matter of entitlement to a TDIU, complete any development deemed necessary to adjudicate the matter of a TDIU.

3. Contact the Veteran and request that he provide information as to any outstanding records regarding GERD and unemployability.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records. 

4. Obtain outstanding relevant VA treatment records, to include records from June 2014 to present. 

5. Schedule the Veteran for VA examinations to determine the current severity of the Veteran's GERD and in regards to a TDIU.  The VA examiner is requested to review the claims file (including both Virtual VA/ VBMS) and to note that such review was completed.

a. Address the current nature and severity of the Veteran's GERD.  Please indicate all of the Veteran's symptoms, and address whether the Veteran's symptoms are "productive of considerable impairment of health."  

b. Assess the impact of the Veteran's service-connected disabilities (e.g., lumbar spine disability, bilateral lower extremity radiculopathy, bilateral knee disability, GERD) on his ability to perform tasks in a work-like setting.  

6. Afterwards, readjudicate the increased rating claim on appeal and the matter of a TDIU and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







